Citation Nr: 0718925	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  95-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis of the lumbar segment of the spine, on 
appeal from an initial grant of service connection, prior to 
August 8, 2005.

2.  Entitlement to an increased evaluation for ankylosing 
spondylitis of the cervical segment of the spine, rated as 20 
percent disabling, from September 1, 1993, to September 10, 
2001, on appeal from an initial grant of service connection.

3.  Entitlement to an increased evaluation for ankylosing 
spondylitis of the cervical segment of the spine, rated as 30 
percent disabling, from September 11, 2001, to August 7, 
2005, on appeal from an initial grant of service connection.

4.  Entitlement to an increased evaluation for the residuals 
of a right acromioclavicular separation, rated as 20 percent 
disabling, on appeal from an initial grant of service 
connection.

5.  Entitlement to an increased evaluation for a left knee 
disability, rated as 20 percent for instability, on appeal 
from an initial grant of service connection.

6.  Entitlement to an increased evaluation for a left knee 
disability, rated as 10 percent for traumatic arthritis, on 
appeal from an initial grant of service connection.  

7.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, on appeal from an initial grant of service 
connection.

8.  Entitlement to an evaluation in excess of 10 percent for 
hepatitis, to include a hiatal hernia and gastroesophageal 
reflux with history of a gallstone, on appeal from an initial 
grant of service connection.  

9.  Entitlement to service connection for a lung disability, 
to include as the residuals of double pneumonia, or as 
secondary to cigarette use/smoke (nicotine addiction), or as 
secondary to exposure to asbestos.

10.  Entitlement to service connection for bilateral pes 
planus.

11.  Entitlement to service connection for bilateral bone 
spurs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1993, when he retired from the US Air Force after 
having completed twenty-one plus years on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of June 1994, March 
1995, February 2000, and January 2003, of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Indianapolis, 
Indiana.  The Board remanded the claim in December 2003 for 
the purpose of obtaining additional medical documentation.  
It has since been returned to the Board for review.  

The issues involving the residuals of hepatitis, including a 
gastrointestinal disorder, a lung disability, bilateral pes 
planus, and bilateral bone spurs are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's hypertension was not shown to be manifested 
by diastolic pressure of predominately 110 or more, or 
systolic pressure of predominately 160 or more.  Moreover, it 
has not been shown that he suffers from other cardiac 
manifestations and symptoms due to his hypertension.

3.  The veteran's right shoulder disability is manifested by 
pain and limitation of motion of the right (major) arm to a 
point no worse than midway between the side and shoulder 
level; there is no evidence of ankylosis or impairment of the 
humerus or clavicle or scapula. 

4.  The veteran does not have recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements, nor does he have malunion 
of the humerus with marked deformity.

5.  At all times during the pendency of this appeal, the 
veteran's left knee disability is shown to have exhibited not 
more than moderate instability, but an additional 10 percent 
evaluation is warranted based upon consistent clinical 
findings of significant arthritis with pain on use and motion 
of the knee.

6.  The veteran's service-connected lower back disorder is 
manifested by complaints of pain and severe limitation of 
motion.  However, there is no clinical evidence of atrophy, 
neuropathy, fracture residuals, or muscle spasms.

7.  With respect to the lower back, the medical evidence does 
not show neurological symptoms, and that same evidence does 
not suggest that the veteran has been prescribed bed rest for 
periods of four weeks or longer.

8.  Prior to September 2001, the veteran's neck disability 
produced pain, tenderness, and moderate limitation of motion.  
Muscle spasms, neurological symptoms, and other symptoms 
indicative of a more disabling disorder were not present.

9.  After August 2001 and prior to August 2005, the cervical 
segment of the spine produced pain, severe limitation of 
motion, and occasional muscle spasms.  However, neurological 
symptoms were not presented nor was the neck found to be 
deformed or unfavorably ankylosed.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension, on appeal from an initial grant of service 
connection, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 7101 (2006).  

2.  The criteria for a rating in excess of 20 percent for the 
residuals of a right acromioclavicular separation, on appeal 
from an initial grant of service connection, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 5201 
(2006).  

3.  The criteria for a rating in excess of 20 percent for a 
left knee disability, on appeal from an initial grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 5257 (2006).  

4.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee, on appeal from an 
initial grant of service connection, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.104, Diagnostic Codes 5010 and 5260 
(2006).  

5.  The criteria for a rating in excess of 40 percent for 
ankylosing spondylitis of the lumbar segment of the spine, on 
appeal from an initial grant of service connection, and prior 
to August 8, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Codes 5286 and 5292 (2002) and Diagnostic 
Code 5240 (2006).  

6.  The criteria for a rating in excess of 20 percent for 
ankylosing spondylitis of the cervical segment of the spine, 
on appeal from an initial grant of service connection, after 
September 1, 1993, and prior to September 11, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 
5290 (2002) and Diagnostic Code 5240 (2006).  

7.  The criteria for a rating in excess of 30 percent for 
ankylosing spondylitis of the cervical segment of the spine, 
on appeal from an initial grant of service connection, after 
September 10, 2001, and prior to August 8, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 
5290 (2002) and Diagnostic Code 5240 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of various letters 
sent over the course of this appeal.  It is noted that these 
letters were issued after the initial AOJ decisions, with the 
exception being that a VCAA letter was sent to the veteran 
prior to the rating action issued in January 2003.  
Nevertheless, these letters informed the appellant of what 
evidence was required to substantiate his claims, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Even if it is argued that over the course of the appeal 
individual VCAA notice letters might be deficient, the Board 
believes that all of the letters and the notification actions 
sent by the Board and the RO more than adequately informed 
the veteran of the VCAA requirements.  The veteran has never 
contacted the VA claiming that the VCAA has not been properly 
applied to his claim.  Additionally, the veteran's accredited 
representative also has not expressed objections with respect 
to the VCAA.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
nearly all of the unfavorable AOJ decisions that are the 
bases of this appeal were already decided and appealed prior 
to the appellant being more informed of the VCAA and its 
requirements.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although most of the notices were provided to the appellant 
after the initial adjudications, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159(b) (2006) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA (the Board 
and the RO) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board has fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records, including requesting any treatment records 
from the various facilities the veteran has been treated, and 
those other records that the VA was made aware thereof.  As 
such, the VA obtained those records and they have been 
included in the claims folder, available for review.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that over the long 
course of this appeal, the veteran has undergone extensive 
examinations for various claimed disorders, diseases, and 
disabilities.  These exams have been performed in order to 
obtain detailed information with respect to the veteran's 
claim.  The results of all of these examinations have been 
included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did provide testimony before the RO and a 
transcript from that hearing has been included in the claims 
folders for reference purposes.  The appellant was given 
notice that the VA would help him obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
During the course of this appeal, the appellant and his 
various representatives have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions. 

Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to procure the necessary 
medical and personnel records and the Board's development 
instructions in the Board's remand of December 2003.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or increased evaluation claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with Dingess 
notice via a letter that was sent to the veteran in March 
2006.  As such, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The applicability of Fenderson v. West, 
12 Vet. App. 119 (1999) will be discussed under each 
individual disability.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

A.  Hypertension

With respect to the issue of hypertension, the appeal does 
stem from a disagreement with an evaluation assigned in 
connection with the original grant of service connection, and 
as such, the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, are for consideration.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Service connection for hypertension was granted in a rating 
action issued in July 1996.  A noncompensable evaluation was 
assigned in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7101 (1993).  This disability evaluation was subsequently 
increased via an RO rating action issued in May 1998.  The 
effective date of the claim was the date in which the veteran 
had submitted his claim.  Since being granted service 
connection for hypertension, the veteran has continued to 
claim that an evaluation in excess of 10 percent should be 
assigned because his hypertension is noncontrolled.  

As noted, the disability rating criteria that has been used 
in this case may be found at 38 C.F.R. Part 4, Diagnostic 
Code 7101 (2006).  This code, for hypertensive vascular 
disease, provides for a 10 percent rating when diastolic 
pressure is predominantly 100 mm or more or when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, or when systolic pressure is predominantly 160 or 
more.  A 20 percent evaluation is warranted for hypertension 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  If there is 
hypertension with diastolic pressure predominantly 120 or 
more, a 40 percent rating is in order.  A maximum schedular 
evaluation of 60 percent is assigned when there is diastolic 
pressure predominantly 130 or more.  [VA regulations define 
hypertension as a pattern of sustained elevated blood 
pressure readings, shown on different days, of diastolic 
pressure of predominately 90 mm or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 mm or more with a diastolic pressure of 
less than 90.]  38 C.F.R. § 4.104, Diagnostic Code 7101 and 
NOTE 1 (2006).


With respect to cardiovascular disorders, the Schedule was 
amended in 1998.  See 62 Fed. Reg. 65207 through 65224 
(December 11, 1997).  The modified rating schedule slightly 
changed the rating criteria for hypertension under Diagnostic 
Code 7101.  See 62 Fed. Reg. 65222 (December 11, 1997).  All 
diagnoses of hypertension must be confirmed by readings taken 
two or more times on at least three different days.  Id.  It 
was further noted that careful and repeated measurements of 
blood pressure readings will be required prior to the 
assignment of any compensable evaluation.  See 62 Fed. Reg. 
65215 (December 11, 1997).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to the change in the regulations, VA cannot apply 
the revised regulations.

The Board acknowledges that the veteran now suffers from 
hypertension and that over the years he has received various 
medications and treatment for the condition.  Since being 
granted service connection, the medical records have 
indicated that for over 3/4th of the time, the medications 
that he has received for hypertension have controlled the 
disease.  More importantly, none of the records indicate that 
the veteran has experienced angina pectoris, intermittent 
claudication, or any other symptoms indicative of a more 
serious disability.  

A review of the VA and private medical treatment records 
reveals the following additional blood pressure readings:

Date		Blood Pressure Reading 	      Date	Blood Pressure 
Reading
        


July 1992			132/88
July 1993			130/92
				144/94
				140/90
October 1993		
	160/100
				160/100
				150/100
November 1993		152/108
September 1996		134/72
				132/72
				132/72
October 1996		
	120/84
July 1997			162/92
				152/100
				170/104
February 1998		140/90
April 1998			122/80
December 1998		166/95
June 1999			139/87
September 2001		154/87
October 2002		
	118/69
April 2003			134/77
February 2004		140/90
April 2004			136/70
September 2004		140/80
				140/80
				135/85
August 2005		
	128/64
December 2005		153/77
March 2006			130/70
        

        
The record indicates that the veteran underwent a VA 
Hypertension Examination in July1996.  At that point, the 
veteran, per his own statement, was not taking medications 
for his hypertension.  Instead, he had controlled the 
disorder via his diet.  No anomalies were reported on the 
examination.  

Three years later, the veteran was seen in November 1999 for 
an assessment by a VA doctor of his hypertension.  The doctor 
noted that the veteran's laboratory tests were within normal 
limits and the veteran showed no signs of abnormal heart 
activity.  The doctor found that the veteran's hypertension 
was "controlled".  

The veteran's treatment records indicate that he was examined 
in June 2002.  The doctor diagnosed the veteran has 
"markedly obese"; however, his heart and lungs were found 
to be normal.  Upon completion of the exam, the doctor 
concluded that the veteran's hypertension was controlled.  

In September 2004, the veteran underwent a specific VA 
examination for his hypertension.  Blood pressure readings 
were taken and they have been noted above.  The examiner 
reported that on occasion the veteran's blood pressure 
increased.  However, the examiner opined that the increase 
was probably due to mental stress and discomfort versus the 
disability not being controlled.  The examiner reported that 
the veteran was taking two medications for the disorder and 
that his heart was essentially within normal limits.  
Moreover, no heart murmur was found.  

A general medical examination was performed in December 2005.  
As previously documented in the medical records, the veteran 
was found not have murmurs or gallops.  A diagnosis of 
hypertension was given.  

In conjunction with a separate claim, the veteran sat for a 
VA respiratory examination in March 2006.  The doctor noted 
that the veteran suffered from dyspnea after walking one half 
of one mile or climbing steps.  The veteran did not contend 
that he suffered from chest pain and the examiner found that 
the veteran's heart was not enlarged.  The heart sounds were 
normal and there was no evidence click, gallop, murmur, or 
right ventricular hypertrophy.  Moreover, the doctor 
concluded that the veteran was not suffering from congestive 
heart failure.  

Based on the evidence of record, the Board finds a rating in 
excess of 10 percent under the criteria for this diagnostic 
code is not warranted.  The medical evidence does not 
indicate diastolic blood pressure findings predominantly 100 
or more.  In fact, since 1993 and early 1994, the veteran's 
diastolic pressure readings have actually decreased.  They 
have gone from being measured in the 100 range to the 70's 
and 80's ranges.  The Board does note that the veteran's 
blood pressure readings in July 1997 did jump back to the 100 
range.  However, shortly thereafter, the diastolic pressure 
readings dropped 10 or more points.  To put it another way, 
out of the blood pressure readings noted above, less than one 
fourth of the readings have been 100 or more, and those were 
fourteen years ago.  Moreover, none of the medical records 
extending back to when the veteran left the service have 
reported a diastolic pressure reading of 110 or greater.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2006), whether or not 
they have been raised by the veteran or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no provision upon 
which to assign a higher rating.  When all the evidence is 
assembled VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board finds the evidence is against the 
veteran's claim for an increased evaluation for hypertension.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 10 percent rating, 
but no higher, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
his request for an evaluation in excess of 10 percent for 
hypertension must be denied.

B.  Right Shoulder

The veteran has also submitted a claim with respect to his 
right shoulder - specifically the residuals of a right 
acromioclavicular separation.  Service connection for this 
condition was granted in September 1993.  A 10 percent rating 
was assigned.  The veteran was notified of that decision and 
he subsequently appealed the awarded rating.  In a rating 
action of May 1998, the RO awarded a 20 percent disability 
rating, with an effective date of September 1, 1993.  Because 
the veteran was not satisfied with the assigned evaluation, 
he continued his appeal.

As such, since the appeal does stem from a disagreement with 
an evaluation assigned in connection with the original grant 
of service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria that has been used is found at 38 C.F.R. 
Part 4, Diagnostic Code 5201 (2006).  The Board notes that 
the veteran is right-handed and as such, his right shoulder 
is considered to be the "major" shoulder.  Disabilities of 
the shoulder and arm may be evaluated under rating criteria 
that contemplate ankylosis of scapulohumeral articulation 
(Diagnostic Code 5200), limitation of motion of the arm 
(Diagnostic Code 5201), other impairment of the humerus 
(Diagnostic Code 5202), or impairment of the clavicle or 
scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2006).

Diagnostic Code 5201 provides disability ratings based on 
limitation of motion of the shoulder.  38 C.F.R. Part 4 
(2006).  A 20 percent rating is assigned for motion to 
shoulder level for the major shoulder, a 30 percent rating is 
warranted if motion of the major shoulder is limited to 
between side and shoulder level, and a 40 percent rating is 
assigned if motion is limited to 25 degrees from the side.  
Because there is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
Diagnostic Codes 5200 and 5202 are not applicable.  Id.  
Also, because the highest evaluation available under 
Diagnostic Code 5203 is 20 percent, and since the veteran has 
already been assigned a 20 percent evaluation, the criteria 
found under this code is also not for consideration.  Id.  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows:  forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2006).

When the RO raised the veteran's disability evaluation from 
10 to 20 percent, it based its award on a VA examination that 
was performed in July 1997.  Prior to the exam, the veteran 
complained of pain and stated that he took over-the-counter 
medication to relieve said pain.  The examination shoulder 
mild tenderness over the anterior acromion and pain over the 
posterior aspect of the rotator cuff.  It was further 
written:

He had forward of 120 degrees, abduction to 90 degrees, 
internal rotation to T8, external rotation of 30 degrees in 
the shoulder.  

A functional capacity evaluation was performed in April 1999 
by a private facility.  Range of motion studies from that 
evaluation were as follows:

Shoulder Flexion		
		Right Shoulder		132 degrees
		Left Shoulder			133 
degrees
Shoulder Abduction	
		Right Shoulder 		135 degrees
		Left Shoulder			120 
degrees

Strength test studies from that evaluation produced the 
following results:

Shoulder Flexion
		Right Shoulder		49 pounds
		Left Shoulder			42 
pounds
Shoulder Abduction	
		Right Shoulder		48 pounds
		Left Shoulder			39 
pounds
External Rotation
		Right Shoulder 		38 pounds
		Left Shoulder			42 
pounds
Internal Rotation
		Right Shoulder		43 pounds
		Left Shoulder			52 
pounds

It was further noted that the right shoulder was tender along 
the supraspinous region, the lateral anterior of the 
shoulder, and along the clavicle.  

The veteran received treatment for a multiple of orthopedic 
complaints in September 2000.  The VA record from that 
treatment notes that the right shoulder was "without pain".  
Range of motion was measured and the results were:

Active Forward Flexion	90 degrees
Passive Forward Flexion	110 degrees
Internal Rotation		65 degrees
External Rotation		60 degrees

A follow-up examination was performed in October 2000.  At 
that time, the veteran complained of pain in the right 
shoulder.  The examiner reported that there was crepitus and 
limited range of motion of the shoulder.  However, specific 
measurements were not submitted.  

Six months later the veteran was once again at the VA Medical 
Center (VAMC).  Range of movement of the right shoulder was 
once again measured with the passive forward flexion being 
measured at 60 degrees, internal rotation 80 degrees, and 
external rotation 80 degrees.  The veteran was given two 
injections to relieve the pain and discomfort.  He was told 
that he should go through rehabilitation for a period of one 
month.  

A VA orthopedic examination of the shoulder in October 2004 
was accomplished.  The veteran complained of pain; on a scale 
of 1-10, the veteran said that the pain was a 9.  He stated 
that it was a throbbing type of pain.  The examiner reported 
that the range of motion of the right shoulder was 90 degrees 
of forward flexion with 90 degrees of shoulder abduction.  
Rotation was 45 degrees and the examiner wrote that there was 
weakened motion along with excess fatigability against 
moderate resistance in the right shoulder.  

The veteran's VA treatment records have been obtained and 
included in the claims folder.  The more recent records show 
that the veteran has been seen on numerous occasions for 
complaints involving pain and discomfort.  However, nearly 
all of these records are for symptoms and manifestations 
produced by the veteran's back or bilateral knee 
disabilities.  While the veteran has complained about pain in 
the right shoulder, he has not recently received specific 
treatment for the right acromioclavicular separation 
residuals.  Nevertheless, none of the medical records 
extending back to when the veteran was in service show that 
the veteran has suffered from dislocation or subluxation of 
the shoulder and he has not been prescribed an orthotic 
appliance for support purposes.  

The evidence clearly indicates that since the veteran applied 
for benefits, he has had some limitation of motion of the 
right shoulder.  However, there is no indication from the 
record that the veteran now suffers from a flail shoulder, 
nonunion of the humerus, or fibrous union of the humerus.  
Additionally, there is no evidence of record suggesting or 
indicating that there is even recurrent dislocation of the 
right shoulder.

Because the veteran's limitation of motion does not 
approximate what is required for a 30 percent rating 
(limitation to 25 degrees from the side), it seems clear to 
the Board that such a rating would be inappropriate.  See 38 
C.F.R. § 4.7 (2006).  Also, because intermediate ankylosis, 
either favorable or unfavorable, has not been shown, a 30 
percent rating in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5200 (2006) is not for application.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2006).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2006).  
Under 38 C.F.R. § 4.40 (2006), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court, in DeLuca, held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 (2006), should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The numerous VA examinations, along with the VA medical 
treatment records, have shown that the veteran suffers from 
pain.  The veteran's range of motion is affected.  The 
medical evidence does suggest that the veteran's ability to 
function has been hampered to some degree by the right 
shoulder pain.  Those same documents indicate that the pain 
is more than a mere inconvenience; it is a manifestation that 
causes the veteran to ingest medications for temporary 
partial relief.  However, the Board believes that the 
currently assigned 20 percent disability rating more than 
compensates the veteran for the loss caused by the right 
shoulder disability.

Additionally, the Rating Schedule provides disability ratings 
for impairment of the clavicle or scapula.  Malunion of the 
clavicle or scapula is rated as 10 percent disabling.  
Nonunion of the clavicle or scapula is rated as 10 percent 
disabling without loose movement and 20 percent with loose 
movement.  Dislocation of the clavicle or scapula is rated as 
20 percent disabling.  38 C.F.R. Part 4, Diagnostic Code 5203 
(2006).  However, because the veteran's shoulder disability 
has been rated as 20 percent disabling, and since a higher 
evaluation is not available under this code, this diagnostic 
code is not for application.

Therefore, based on the above, the Board finds that the 
evidence does not support an evaluation in excess of 20 
percent.  The Board has considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the right shoulder and 
that he suffers from pain.  Nevertheless, the Board finds 
that the 20 percent disability rating adequately compensates 
him for his limitation of motion, pain, and functional loss.  
Limited motion of the right shoulder results in a certain 
level of functional loss.  However, there is a lack of 
objective medical evidence showing that the veteran suffers 
any additional functional loss and/or limitation of motion 
during flare-ups or with use.  Hence, the preponderance of 
the evidence is against a disability evaluation in excess of 
20 percent.

The Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 20 percent rating, 
but no higher, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
his request for an evaluation in excess of 20 percent for a 
right shoulder disability must be denied.

C.  Left Knee

The record further indicates that the veteran has appealed 
the assigned of a 20 percent rating for instability of the 
left knee and a 10 percent rating for traumatic arthritis of 
that same knee.  Similar to the other two disabilities above, 
the tenets, i.e., staged ratings as detailed in Fenderson v. 
West, 12 Vet. App. 119 (1999) apply.

The knee (arthritis) has been rated pursuant to 38 C.F.R. 
Part 5010 (2006), which states that compensation may be 
awarded (1) when limitation of motion meets the schedular 
criteria for the joint(s) affected and is objectively 
confirmed, such as by swelling, muscle spasm, or satisfactory 
evidence of painful motion; (2) when objectively confirmed 
limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2006) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5010 [5003] deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2006).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2006).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  This is the case 
here.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994) (where a veteran with a service-connected facial 
injury sought an increased rating, the veteran's disability 
was to be properly assigned compensable ratings under 
separate codes for disfigurement, tender and painful scars 
and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2006).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).

Pursuant to Diagnostic Code 5257, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
will warrant a 10 percent evaluation.  38 C.F.R. Part 4 
(2006).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.  Id.

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2006).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2006).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2006).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (2006).  These factors 
do not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors, which must be considered when rating the veteran's 
joint injury.  See DeLuca, 202 Vet. App. 202, 206- 07 (1995).

The left knee was most recently examined in March 2006.  
Prior to that examination, the veteran complained of pain and 
swelling in the knee.  He further stated that the knee was 
weak and unstable, and that he has fallen because the knee 
has "given out".  When examined, the doctor reported that 
the veteran walked with a limp, keeping his weight off of his 
left leg.  It was noted that the veteran used a brace for 
support of the knee and also provided stability to himself 
through the use of a cane.  

The examiner further wrote in his report that there was no 
swelling, erythema, increased temperature, or effusion in the 
knee.  Nevertheless, there was mild parapatellar tenderness 
but laxity of the medial and lateral collateral ligaments was 
not found.  Lachman's and McMurray's tests were negative.  
Range of motion studies were accomplished and they produced 
the following results:

Flexion			110 degrees
Flexion 		Painful for 80 to 110 
			degrees
Hyperextension 		0 degrees

Crepitus was reported along with weakness, fatigue, and a 
lack of endurance with use of the knee.  The doctor estimated 
that pain reduced the function and range of motion of the 
knee by "70 degrees with repetitive use".  

The doctor also reported that the veteran's previous x-ray 
films had shown moderate to severe changes in both of the 
knees; however, no new films were produced in conjunction 
with the examination.  

The above examination followed up on an examination of the 
left knee that was accomplished in October 2004.  Before that 
exam, the veteran complained of pain, fatigue, and the 
"giving out" of the knee.  The examiner reported the range 
of motion with respect to flexion was 140 degrees and 
extension was 0 degrees.  Tenderness along with lateral 
instability was also noted.  Moreover, weakened motion and 
excess fatigability against moderate resistance of the left 
knee was found.  The examiner commented that there was 
"significant functional impairment affecting [the veteran's] 
ability to have a job and [perform] daily activity".  
However, the examiner's handwritten comments on the 
examination report suggested that the veteran's back 
disability affected the veteran's ability to work at a desk 
job, not the service-connected knee disorder.

Between 1999 to 2004, the record reflects that the veteran 
did not undergo a knee-specific VA examination.  
Nevertheless, during this time, the veteran did receive 
treatment for various maladies at his local VA facilities.  
Most of the records reflect that the treatment was for his 
back and shoulder disabilities.  

The veteran underwent a private functional capacity 
evaluation in April 1999.  One of the body parts that was 
measured was his left knee.  The knee flexion of the knee was 
measured at 135 degrees while the extension was measured at -
2 degrees.  The examiner reported that there was tenderness 
of the left knee inferior of the patella along the patellar 
tendon.  The veteran did not complain of pain in the left 
knee during the testing but did state that after walking for 
a distance, the knee would bother him.  

The other examination report that appears in the veteran's 
claims folder is one that was accomplished in May 1994.  It 
has been classified as an exam for the Persian Gulf Registry.  
That examination reported that the veteran's extremities were 
"unremarkable" with no edema or deformity found.  However, 
specific findings with respect to the knee were not reported.  

The medical examinations in toto do show that there is some 
slight limitation of motion of the left knee.  It has been 
reported that the restriction of flexion measures from 5 to 
20 degrees, dependent upon pain.  Nevertheless, the veteran's 
limitation of motion alone does not warrant an evaluation in 
excess of 10 percent pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 5261 (2006).  The veteran's extension has not been 
limited to 15 degrees.  His flexion has not been limited to 
30 degrees.  Such a limitation would qualify the veteran for 
a 20 percent disability evaluation pursuant to 38 C.F.R. Part 
4, Diagnostic Code 5260 (2006).

X-ray films do show evidence of degenerative changes.  The 
veteran does have some limitation of motion of the joint due 
to pain.  However, there is no evidence suggestive that the 
left knee incapacitates the veteran.  While he does suffer 
some limitation, there is no indication that he is 
consistently unable to perform daily chores or activities or 
work.  There is no government or private medical evidence 
suggesting that the veteran suffers from occasional 
incapacitating exacerbations of the left knee.  Therefore, a 
disability evaluation in excess of 10 percent under 38 C.F.R. 
Part 4, Diagnostic Codes 5010 (2006), for the left knee, is 
not warranted.

In other words, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current compensable evaluation.  The 
evidence is not so balanced that there is any doubt on this 
point that could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

With respect to the question as to whether the veteran should 
be assigned an evaluation in excess of 20 percent for 
instability of left knee, the Board finds that the evidence 
does not support an increased evaluation.  Instability has 
only been recently found more recently during the course of 
the appeal.  The records prior to 2000 did not show or 
indicate that there was instability of the knee at all.  That 
is, the various doctors and medical professionals did not 
find muscle looseness, laxity, or instability of the left 
knee.  Nevertheless, there has been no showing of ankylosis 
or dislocated cartilage with episodes of locking.  Such would 
be required for an evaluation in excess of 20 percent to be 
assigned.  Moreover, none of the documents in the claims 
folder suggests or insinuates that the veteran's left knee 
instability could be classified as moderately severe or 
severe.  Hence, it is also the conclusion of the Board that 
the veteran does not display or experience the requisite 
characteristics that would allow for the assignment of an 
evaluation in excess of 20 percent.  The evidence is not so 
balanced that there is any doubt on this point that could be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005).

The Board further finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as it 
finds that the veteran's service-connected left knee has not 
significantly changed during the appeal period.  See 
Fenderson, supra.

D.  Lumbar Segment of the Spine

The veteran has also contended that his disability of the 
lumbar segment of the spine, that of ankylosing spondylitis, 
should be assigned a rating in excess of 40 percent for the 
time period extending from September 1, 1993, to August 8, 
2005.  As the appeal does stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Spondylosis is defined as ankylosis of the vertebra, and is 
often applied nonspecifically to any lesion of the spine of a 
degenerative nature.  Spondylolysis is defined as the 
degeneration or deficient development of a portion of the 
vertebra, commonly involving the pars interarticularis, which 
can result in a spondylolisthesis.  Spondylolisthesis is 
defined as the forward movement of the body of one of the 
lower lumbar vertebrae on the vertebra below it, or upon the 
sacrum.  Spondylitisis, the disability for which service 
connection benefit have been awarded, is inflammation of the 
vertebra.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 29th 
Edition, page 1678.

The veteran's disability has been rated pursuant to 
Diagnostic Codes 5286 and 5292.  38 C.F.R. Part 4 (2002).  He 
has been assigned a 40 percent disability rating.  During the 
pendency of the veteran's appeal, there have been changes to 
the criteria governing the evaluation of spine disabilities.  
The VA issued revised regulations concerning the sections of 
the VA Schedule for Rating Disabilities (Rating Schedule) 
that deal with intervertebral disc syndrome.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  And VA further revised 
the rating criteria to provide a new General Rating Formula 
for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).

Under the criteria in effect prior to 2002 and 2003, a 
higher, 60 percent evaluation is afforded under Diagnostic 
Code 5285 for the residuals of fractured vertebrae without 
cord involvement characterized with abnormal mobility 
requiring a neck brace.  A 100 percent evaluation is afforded 
for the residuals of fractured vertebrae with cord 
involvement, where the veteran is bedridden, or where long 
leg braces are required.  A 100 percent evaluation is also to 
be considered under the provisions of special monthly 
compensation for lesser involvement with limited motion and 
nerve paralysis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).

Under Diagnostic Code 5286, a 60 percent evaluation is 
warranted for ankylosis of the spine at a favorable angle.  A 
100 percent evaluation is warranted for ankylosis of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  Under Diagnostic 
Code 5289, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine.  See 38 C.F.R. § 
4.71(a), Diagnostic Codes 5286, 5289 (2002).

Diagnostic Code 5293 provides a 40 percent evaluation for 
severe, recurring attacks, with intermittent relief and a 60 
percent evaluation is granted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (2002).

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  Nevertheless, the limitation of motion 
rating criteria does not exceed 40 percent; therefore, it is 
not for application.  See 38 C.F.R. Part 4, Diagnostic Code 
5292 (2002).

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2006).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

A higher, 60 percent, evaluation is also available under 
Diagnostic Code 5243, where the veteran experiences 
incapacitating episodes of intervertebral disc syndrome 
(preoperatively or postoperatively) having a total duration 
of at least 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 through 5243 (2006).

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2006) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Normal ranges of motion of the thoracolumbar spine are 
specified under the new criteria as zero to 90 degrees 
forward flexion, zero to 30 degrees extension, zero to 30 
degrees lateral flexion, and zero to 30 degrees lateral 
rotation.  See also 38 C.F.R. § 4.71a, Plate V (2006).

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  

After the veteran applied for compensation benefits, he 
underwent a VA General Medical Examination in October 1993.  
The examiner reported that the veteran complained of back 
pain.  The examiner noted that the veteran had a curved spine 
and leaned towards the right.  Range of motion studies were 
done; the results were as follows:

Forward flexion			80 degrees
Backward extension			25 degrees
Left lateral flexion			30 degrees
Right lateral flexion			35 
degrees
Rotation left				30 degrees
Rotation right			30 degrees 

Pain on movement was observed.  

Between the time of this exam, and July 1997, the veteran 
repeatedly sought treatment for his back.  The treatment 
records indicate that the veteran's range of motion of the 
lumbar segment of the spine decreased to the point that his 
movement was severely restricted.  However, joint swelling 
was not found and those same records do not suggest 
neurological involvement.  Subsequently the veteran's rating 
was increased to 40 percent - the evaluation that he has 
appealed.  

The clinical records from 1993 to 2005 do show that the 
veteran sought repeated treatment for his lower back.  These 
records indicate that the veteran has gone through physical 
therapy, electric treatments, and injections to relieve the 
pain and increase his mobility.  However, they do not 
suggest, imply, or simply outright state that the lumbar 
segments have fused together nor do they indicate that absent 
ankle drop, sciatic neuropathy, and muscle spasms.  

In September 2004, the veteran sat for an examination of his 
spine.  Again, he complained of pain and restriction of 
movement of the lower back.  The doctor noted that the 
veteran did not suffer from numbness in the back and his 
voiding functions were not affected by the back condition.  
The examiner found that the veteran's range of motion was 
limited by the spondylosis.  However, sciatica was not 
present and there was no "decreased sensitivity in the 
lumbar spine."  A deformity of the spine was not mentioned 
although it was reported that the veteran walked with a 
"stoop".  Deep tendon reflexes were measured at 2/6.  

Notwithstanding the veteran's diagnosis of ankylosing 
spondylitis, unfavorable ankylosis has not been diagnosed.  
Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application. 38 C.F.R. Part 4 (2002) and (2004).

Since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine or since ankylosis in an 
unfavorable position is not present and because ankylosis of 
the "spine" at a favorable angle has not been reported, 38 
C.F.R. Part 4, Diagnostic Codes 5285 and 5286 (2002) are also 
not pertinent.  The Board would add that under the revised 
rating criteria, because unfavorable ankylosis is required 
for the awarding of a 50 or 100 percent disability rating 
under Diagnostic Codes 5235 through 5242, and since 
unfavorable ankylosis has not been diagnosed, these criteria 
are also not for application.  38 C.F.R. Part 4 (2006).

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2006), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

None of the examination reports prior to August 2005 have 
suggested that the veteran was experiencing sciatic 
neuropathy.  The records do not insinuate that the veteran's 
sciatic nerve is paralyzed or partially paralyzed as a result 
of the service-connected back disability.  The medical 
evidence does not establish atrophy of the nerves or for even 
the muscle spasms of the back.  Moreover, the veteran has not 
experienced paralysis of the nerves and the veteran has been 
capable of moving his right lower extremity, even though he 
complains of pain.

With respect to the veteran's restriction of motion, the 
highest evaluation available under 38 C.F.R. Part 4, 
Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
(2003) is 40 percent.  The veteran has been assigned the 
highest rating available under this diagnostic code, and 
pursuant to the instructions for rating intervertebral disc 
syndrome, the limitation of motion code is the only one that 
can be used.  No other diagnostic codes are for application.

Additionally, none of the medical records suggest or 
insinuate that the veteran has been bedridden solely as a 
result of his service-connected lower back disorder.  In 
conjunction with the veteran's claim, the veteran's medical 
treatment records were obtained.  These records are from 1993 
to the present.  These records do not show that he has been 
prescribed bed rest for a period of six weeks or more by his 
treating, or any other, physician.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition. However, they do not indicate that the back 
disability is underrated.  The records do not reveal 
neurological findings consistent with a more severe condition 
affecting the lumbar spine or the discs that would entitle 
him to a higher rating.  The VA medical examination reports 
have not noted persistent radicular symptoms.  Moreover, the 
veteran has complained of persistent pain and discomfort that 
has been relieved by pain medications or therapy.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced lumbar spine 
condition have not been presented.  Thus, under either the 
old or new rating criteria, a disability evaluation in excess 
of 40 percent is not warranted.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the lumbar spine, and 
that there is pain on motion.  Limited motion of the lumbar 
segment of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with 
use.

In sum, the Board denies an evaluation in excess of 40 
percent for a lower back disability prior to August 8, 2005.  
The benefit-of-the-doubt-rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005).

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 40 percent rating, 
but no higher, from the date of his claim to August 8, 2005.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  Further, while the benefit of any doubt 
has been given to the veteran, it is the conclusion of the 
Board that his request for an evaluation in excess of 40 
percent for ankylosing spondylitis of the lumbar segment of 
the spine must be denied.

E.  Cervical Segment of the Spine

The other disability for which the veteran is seeking to 
obtain a higher evaluation is that of ankylosing spondylitis 
of the cervical segment of the spine.  This condition has 
been assigned a 20 percent disability evaluation from 
September 1, 1993, to September 10, 2001, and a 30 percent 
rating from September 11, 2001, to August 7, 2005.  As the 
appeal does stem from a disagreement with an evaluation 
assigned in connection with the original grant of service 
connection, and as such, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

This disorder has been rated under the criteria set out in 
Diagnostic Code 5290, where slight limitation of motion of 
the cervical segment of the spine warrants a 10 percent 
evaluation.  38 C.F.R. Part 4 (2002).  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation is assigned for severe limitation of 
motion.  Id.

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2006).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2006).

Additionally, under 38 C.F.R Part 4, Diagnostic Code 5293 
(prior to September 26, 2003), according to the applicable 
criteria, a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

Because the veteran did not fracture a segment of the 
cervical spine and because he has not been diagnosed as 
suffering from favorable or unfavorable ankylosis or 
favorable/unfavorable angle ankylosis, the rating criteria at 
38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, and 5287 
(prior to September 26, 2003) are not for application.  The 
same is true for diagnostic codes 5235, 5238, 5240, and 5241, 
of 38 C.F.R. Part 4 (after September 25, 2003) (the changed 
or new rating criteria).

Under the new criteria, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease:  
unfavorable ankylosis of the entire spine warrants a 100 
percent rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height is give a 10 percent rating.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2006).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

As reported previously, a functional capacity evaluation was 
performed in April 1999.  On this exam, the lateral flexion 
right was 18 degrees and 10 degrees left.  Rotation was 55 
degrees to the right and 43 degrees to the left.  

The VA x-rayed the veteran's cervical segment in September 
2001.  No definite ankylosing was seen of the cervical spine.  
No fractures or dislocations were seen and there was no bony 
destruction or erosion present.  

In conjunction with the Board's December 2003 Remand, an 
examination of the veteran's cervical segment of the spine 
was performed in September 2004.  Prior to the exam, the 
veteran complained of pain in the neck.  The veteran 
classified the pain, on a scale of 1-10, as being a 2 or 3.  
However, the veteran also stated that if he used the neck, 
the pain increased exponentially.  Range of motions studies 
were performed and produced the below results:

Flexion			30 degrees
Extension			30 degrees
Lateral bending		30 degrees
Rotation 			40 degrees

The doctor noted that there was "significantly decreased 
range of motion".  The neck was tender on palpation and 
there was weakened motion.  The doctor further opined that 
there was excess fatigability and a lack of endurance along 
with occasional muscle spasms.  

The medical treatment records indicate that over the years 
the veteran has obtained treatment in general for his 
"back", which includes the lumbar and cervical segments of 
the spine.  Of interest is a medical report from March 2006 
that specifically states that the veteran's range of motion 
of the neck was severely restricted.  

Moreover, the veteran has asserted that his service-connected 
cervical spine disability causes him to experience functional 
loss and impairment due to pain.  His statements describing 
these symptoms are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence of record.

The most recent VA examinations, discussed above, together 
with the remainder of the substantial amount of medical 
evidence of record, while showing findings reflective of 
cervical spine limitation of motion, does not provide a 
showing of severe limitation of motion prior to September 10, 
2001.  Such findings are necessary if the VA is going to 
grant an evaluation in excess of 20 percent for this period.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  The same 
evidence does not indicate that the veteran's forward flexion 
is greater than 15 degrees but not greater than 30 degrees, 
or that his combined range of motion is not greater than 170 
degrees, or that there is muscle spasms/guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Further, as review of the medical evidence does not show that 
severe intervertebral disc syndrome manifested by recurring 
attacks was shown during the time from September 1993 to 
August 2005.  As such, an increased rating pursuant to 
Diagnostic Code 5293 is not for application in this case.  38 
C.F.R. Part 4 (prior to September 26, 2003).  Additionally, 
under the new criteria, found at Diagnostic Code 5243 (after 
September25, 2003), the evidence is negative for any findings 
indicating any involvement of the discs of the cervical 
segment of the spine.  In other words, throughout the appeals 
period the neurological results have been within normal 
limits.  Therefore, even if there was evidence of disc 
involvement, the evidence of record is not compatible with a 
finding of severe or pronounced intervertebral disc syndrome, 
with recurring attacks.  Id.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the cervical segment of 
the spine and that there is pain on motion.  Yet, the Board 
finds that the 20 percent disability evaluation assigned 
prior to September 10, 2001, and the 30 percent assigned for 
the period extending from September 11, 2001, to August 7, 
2005, adequately compensates him for his limitation of 
motion, pain, and functional loss.  Limited motion of the 
cervical segment of the spine results in a certain level of 
functional loss.  However, there is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or additional limitation of 
motion during flare-ups or with use.  Hence, the disability 
ratings assigned for the two periods covered by this appeal 
and awarded by the RO for this condition are correct, and the 
evidence does not support a higher evaluation.

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his cervical strain 
disability under either the old or new rating criteria.  As a 
result, his claim for an increased disability rating for both 
time periods is denied.

Finally, the Board has considered whether it is appropriate 
to assigned "staged ratings," in accordance with Fenderson, 
supra.  However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 20 percent rating, but no higher, 
from the date of his claim to September 10, 2001.  Moreover, 
the medical evidence demonstrates that an evaluation either 
lower than or in excess of 30 percent for the period of 
September 11, 2001, to August 7, 2005, have not been met.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.  Further, while the benefit of any doubt 
has been given to the veteran, it is the conclusion of the 
Board that his request for an increased evaluation for his 
neck disability must be denied.

F.  Extraschedular Evaluation

38 C.F.R. § 3.321(b)(1) (2006) provides that, where the 
disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  Judicial precedent has held that, in the 
absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that any of the disabilities have caused marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2006) is not appropriate.


ORDER

1.  Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis of the lumbar segment of the spine, on 
appeal from an initial grant of service connection, prior to 
August 8, 2005, is denied.

2.  Entitlement to an increased evaluation for ankylosing 
spondylitis of the cervical segment of the spine, rated as 20 
percent disabling, from September 1, 1993, to September 10, 
2001, on appeal from an initial grant of service connection, 
is denied.

3.  Entitlement to an increased evaluation for ankylosing 
spondylitis of the cervical segment of the spine, rated as 30 
percent disabling, from September 11, 2001, to August 7, 
2005, on appeal from an initial grant of service connection, 
is denied.

4.  Entitlement to an increased evaluation for the residuals 
of a right acromioclavicular separation, rated as 20 percent 
disabling, on appeal from an initial grant of service 
connection, is denied.

5.  Entitlement to an increased evaluation for a left knee 
disability, rated as 20 percent for instability, on appeal 
from an initial grant of service connection, is denied.

6.  Entitlement to an increased evaluation for a left knee 
disability, rated as 10 percent for traumatic arthritis, on 
appeal from an initial grant of service connection, is 
denied.  

7.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, on appeal from an initial grant of service 
connection, is denied.


REMAND

As reported on the front page of this action, the veteran has 
applied for benefits for bilateral pes planus and bilateral 
bone spurs.  The veteran has presented medical evidence 
showing that both of these conditions have been diagnosed by 
independent medical providers.  However, there is nothing in 
the claims folder showing that the RO scheduled the veteran 
for an appointment with a VA examiner in order to determine 
whether the claimed disabilities were related to the 
veteran's long military service or to a service-connected 
disorder or disability.  

It is the opinion of the Board that thorough and 
contemporaneous medical examinations which takes into account 
the records of prior medical treatment, along with the 
veteran's service personnel records and his contentions, 
should be accomplished, so that the disability evaluation 
will be a fully informed one in regards to the appellant's 
claims.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon 
the evidentiary record in the instant case, as discussed 
above, and in light of the applicable provisions of the VCAA, 
it is the Board's opinion that such an examination should be 
afforded the veteran before the Board's decision on the 
merits of his claim is issued.  See also 38 C.F.R. § 4.2 
(2006) (". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2006) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594.  Because a physician has not commented specifically 
on the veteran's contentions and assertions, the claim is 
remanded for the purpose of obtaining additional medical 
information that would provide answers to the veteran's 
contentions.

It is also noted that the veteran has requested service 
connection for a lung disability.  The record reflects that 
the veteran has been awarded service connection for 
hypoventilation due to restrictive ventilatory defects 
secondary to the veteran's service-connected ankylosing 
spondylitis.  Even though the veteran has received this 
benefit, he still maintains that service connection should be 
granted for a lung disability alternatively claimed as a 
residual of double pneumonia or as related to exposure to 
asbestos or as related to cigarette smoking, including 
secondary smoke.  

With respect to the portion involving tobacco use, in 1998, 
Public Law No. 105-206 (a bill relating to the Internal 
Revenue Service) added section 1103 to 38 U.S.C.A. which 
prohibits service-connected disability and death benefits 
based on tobacco use.  In 2001, section 3.300 was added to 38 
C.F.R. implementing the law, effective from June 10, 1998.  
See 66 Fed. Reg. 18195- 18198 (April 6, 2001).

The Court, in Kane v. Principi, 17 Vet. App. 97 (2003), noted 
that 38 U.S.C.A. § 1103(a) states that "disability or death 
shall not be considered to have resulted from the line of 
duty on the basis that it resulted from the use of tobacco 
products during the veteran's service" and that the 
effective date of 38 C.F.R. § 1103(a) was June 9, 1998.  The 
Court upheld the validity of the implementing regulation, at 
38 C.F.R. § 3.300(a) and (c), and the June 9, 1998, effective 
date of those regulatory provisions, even though the 
regulation was published after that date.

38 C.F.R. § 3.300(a) (2006) states that:

For claims received by VA after June 9, 
1998, a disability or death will not be 
considered service-connected on the basis 
that it resulted from injury or disease 
attributable to the veteran's use of 
tobacco products during service.

Furthermore, 38 C.F.R. § 3.300(c) (2006) states that:

For claims for secondary service 
connection received by VA after June 9, 
1998, a disability that is proximately 
due to or the result of an injury or 
disease previously service-connected on 
the basis that it is attributable to the 
veteran's use of tobacco products during 
service will not be service-connected 
under 38 C.F.R. § 3.310(a).

Here, the veteran's original claim for his lung disability 
was received prior to the June 9, 1998, cut-off date.  Hence, 
it is possible that service connection could be granted for a 
lung disorder claimed as due to inservice tobacco use.  Yet, 
the claims folder does not indicate or suggest that this 
issue has been developed with this in mind.  

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following two questions: 

(1) whether the claimant acquired a 
dependence on nicotine in service; and 

(2) whether that dependence may be 
considered the proximate cause of 
disability or death resulting from the 
use of tobacco products by the claimant. 

If each of these two questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  VAOPGCPREC 19- 97.

The pertinent issue is whether the veteran's cigarette 
smoking during active military service (as opposed to 
cigarette smoking at other times and/or causes unrelated to 
cigarette smoking) caused a lung disability.  The effect of 
cigarette smoking at various times on an individual's health 
is a medical determination that the Board may not make.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, based on the 
lack of medical evidence of record, it is necessary under the 
VCAA for the veteran to be examined for the purpose of having 
a medical specialist express an opinion as to whether any 
found lung disability is secondary to nicotine dependence, 
and then whether the nicotine dependence was caused by the 
veteran's military service.  38 C.F.R. § 3.159(c)(4) (2006).  

Added to this is the fact that there is no indication in the 
record that the veteran's lung disability claim has been 
developed with respect to possible asbestos exposure.  There 
is no statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos - 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA's Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for a pulmonary disorder possibly secondary to 
asbestos exposure under these administrative protocols, using 
the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 
to 45 or more years between first exposure and development of 
disease.  Manual M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 
(January 31, 1997).  An asbestos-related disease can develop 
from brief exposure to asbestos.  Id.

In light of the veteran's claim involving tobacco smoke and 
asbestos exposure, the Board finds that additional 
development of this issue is warranted in order to fulfill 
the duty to assist.  

Additionally, the Board notes that the veteran has appealed 
the assignment of a 10 percent disability evaluation for the 
residuals of hepatitis, to include a hiatal hernia and 
gastroesophageal reflux with the history of a gallstone.  As 
a result of the Board's December 2003 Remand, the veteran 
underwent a VA medical examination in September 2004.  Upon 
the conclusion of the exam, the doctor wrote that the veteran 
was suffering from both gastroesophageal reflux disease and a 
hiatal hernia.  The examiner stated that the conditions 
moderately affected the veteran's functioning.  Also, the 
doctor concluded that while the veteran had suffered from 
hepatitis while in service, at present, he was not 
manifesting any type of residual symptoms from the disease.  

Despite the results of the exam, the RO has continued to lump 
all three disorders as one and has not indicated whether any 
of the three disorders may be assigned separate disability 
evaluations.  Per 38 U.S.C.A. § 1155 (West 2002), the VA will 
compensate a veteran for reductions in earning capacity due 
to specific injuries.  However, per 38 C.F.R. § 4.14 (2006), 
the VA will avoid the pyramiding of claims.  This means that 
pyramiding shall be avoided where it results in the 
evaluation of the same symptoms and manifestations under 
different diagnoses.  Fanning v. Brown, 4 Vet. App. 225 
(1993); 38 C.F.R. § 4.14 (2006).  The Court further 
delineated the concept of pyramiding in its decision of Brady 
v. Brown, 4 Vet. App. 203, 206 (1993), where it noted that 
the veteran could not be compensated twice, or more, for 
symptomatology resulting from the same disability.

In 1994, the Court issued additional guidance with respect to 
pyramiding when it issued Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, the right side of the veteran's face was 
injured in an automobile accident, resulting in four scars 
and muscle damage.  The Court determined that three separate 
disability ratings were warranted for disfiguring scars, 
tender and painful scars, and facial muscle injury.  The 
Court stated that the "critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative or overlapping with the symptomatology of the 
other two conditions" (italics in original).  Esteban, 6 
Vet. App. at 262.

After reviewing the claims folder, it is the Board's opinion 
that a thorough discussion of the veteran's hepatitis 
residuals, hiatal hernia, and gastroesophageal reflux disease 
and the applicability of Esteban has not been accomplished.  
In other words, the RO must discuss and decide whether the 
veteran is separately entitled to separate, compensable 
evaluations for any or all of the conditions.  Hence, the 
claim must be returned to the RO/AMC for the accomplishment 
of this action.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The veteran has indicated that during 
his service in the US Air Force he was 
exposed to asbestos in the buildings he 
worked therein and through his work on 
aircraft brakes.  The RO/AMC should 
contact the service department and ask 
whether the service department can 
determine, based on its personnel and 
engineering records, if the veteran was 
billeted and worked in areas and 
performed duties in accordance with his 
military occupational specialty where he 
would have been exposed to asbestos.  All 
obtained information should be included 
in the record.

2.  The RO/AMC should arrange for the 
veteran to be evaluated by an appropriate 
pulmonary specialist to determine the 
current nature and extent of any 
pulmonary disability that may be present.  

a.  The specialist should determine 
whether the veteran has benign pleural 
plaques, asbestos related pleural 
effusions, or mesothelioma, in addition 
to the clinical condition known as 
asbestosis.  [This condition is an 
interstitial lung disease manifested by a 
reticular-nodular pattern on chest 
radiograph, restrictive pulmonary 
function tests, and dry rales noted on 
chest physical examination].  All 
indicated special studies, to include 
radiologic films, blood gas tests, 
pulmonary function studies, should be 
accomplished, if not medically 
contraindicated, and the examiner should 
set forth reasoning underlying the final 
diagnoses.  With regards to the pulmonary 
function test, the RO/AMC should request 
that the examiner interpret the data 
obtained from the evidence, including 
making a determination as to whether the 
veteran suffers from obstructive lung 
disease or restrictive lung disease or 
both.

The report of examination should contain 
a detailed account of all lung pathology 
found present.  In the course of the 
examination the specialist should take a 
detailed history of the veteran and any 
lung disability from which he claims he 
has suffered therefrom.  After examining 
the veteran and reviewing the claims 
folder, the examiner should express an 
opinion, based on the information 
provided, as to the correct pulmonary 
diagnoses.

If the veteran is found to have a 
pulmonary condition, the examiner should 
express an opinion as to its etiology, 
specifically, whether it is causally 
related to the veteran's military 
service.  In discussing whether any found 
disability is related to the veteran's 
military service, the examiner should 
opine whether any found disability is 
related to asbestos exposure or related 
to treatment he may have received while 
in the military or a residual of double 
pneumonia (an acute condition for which 
the veteran received treatment therefor 
while he was in the US Air Force).  The 
claims folder and this Remand are to be 
made available to the examiner for review 
prior to the examination.

b.  The RO/AMC should arrange for the 
veteran to have several chest radiographs 
made.  A designated "B reader" 
radiologist should then read these 
radiographs.  A "B reader" radiologist 
is one certified by examination to read 
and grade asbestos films.  If the 
radiologist determines that a high 
resolution computed tomographic 
examination of the chest is necessary in 
order to verify the diagnosis, this 
should be accomplished.  All test results 
and findings should be included in the 
claims folder, along with a detailed 
analysis of those results and findings.  
The claims folder and this Remand should 
be reviewed prior to any testing, and 
said review should be noted in the 
record.

c.  If it is determined that the veteran 
is not suffering from a lung disability 
related to asbestos exposure, the 
examining physician should then review 
all pertinent records associated with the 
claims file, and offer comments and an 
opinion as to the following:  

(i)  Did the veteran clearly and 
unmistakably enter service with a pre-
existing nicotine addiction; 
(ii)  If the veteran entered service with 
a pre-existing nicotine addiction, was 
there an increase in-service 
symptomatology, and if so, did that 
increase represent the natural progress 
of the disorder; and 
(iii)  If the veteran did not clearly and 
unmistakably enter service with a pre-
existing nicotine addiction, is it at 
least as likely as not that the veteran 
acquired a nicotine addiction during 
service.  

Lastly, a reviewing physician should 
offer comments and an opinion as to the 
following:  

(iv)  Whether the veteran's cigarette 
smoking was at least as likely as not the 
principal or contributory cause of any 
found lung disorder.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

3.  The RO/AMC should schedule the 
veteran for a VA podiatry examination in 
order to determine whether the veteran 
now suffers from bilateral pes planus and 
bilateral bone spurs of the feet.  The 
complete claims folder and this remand 
are to be made available to the examiner 
before the examination, and the examiner 
must indicate that he or she has reviewed 
the claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from bilateral pes planus and 
bone spurs, and the etiology of the 
claimed disorders.  The examiner is asked 
to state whether it is at least as likely 
as not that any such disorder is related 
to any in-service disease or injury or to 
a service-connected disability.  If this 
matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the 
requested reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the requisite report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  The 
RO/AMC should specifically discuss pyramiding along with 
whether the veteran is entitled to separate compensable 
evaluations with respect to the residuals of hepatitis, a 
hiatal hernia, and gastroesophageal reflux disease.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


